EXHIBIT 10.2

SUBSIDIARY LOAN PARTY ACKNOWLEDGEMENT

This SUBSIDIARY LOAN PARTY ACKNOWLEDGEMENT (this “Acknowledgement”), dated as of
November 3, 2014, is made by and among each of the subsidiaries of Quality
Distribution LLC, a Delaware limited liability company (the “Borrower”) listed
on the signature pages hereto (collectively, the “Subsidiary Loan Parties”), and
for the benefit of the Lenders (as defined below), Bank of America, N.A. (“Bank
of America”), as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders under the Credit Agreement (as defined below) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders. All
capitalized terms not otherwise defined in this Acknowledgement have the same
meanings as specified in the Credit Agreement (as defined below).

A. The Borrower is party to that certain credit agreement, originally dated as
of August 19, 2011 (as amended, restated or otherwise modified prior to the date
hereof, the “Existing Loan Agreement”), among Quality Distribution, Inc., a
Florida Corporation (“Holdings”), the Borrower, Bank of America, as
administrative agent and as collateral agent for the lenders, and the lenders
from time to time party thereto, pursuant to which the lenders and the issuing
banks thereunder have made available certain extensions of credit.

B. The Borrower has requested that the lenders under the Existing Loan Agreement
agree to amend and restate the Existing Loan Agreement and to make certain
modifications as set forth in the Amended and Restated Credit Agreement (the
“Credit Agreement”), dated on or around the date of this Acknowledgement, among
Holdings, the Borrower, the lenders party thereto (the “Lenders”), the
Administrative Agent and the Collateral Agent for the Lenders, Suntrust Bank and
JPMorgan Chase Bank, N.A. as Co-Syndication Agents and Regions Bank as
Documentation Agent.

C. The Lenders have agreed to make such amendment and restatement upon the terms
and conditions set forth in the Credit Agreement.

Accordingly, in consideration of the mutual conditions and agreements set forth
in the Credit Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, each Subsidiary Loan Party hereby states the
following:

(a) The parties hereto acknowledge and agree that (i) this Acknowledgement and
the other Loan Documents, whether executed and delivered in connection herewith
or otherwise, do not constitute a novation, payment or reborrowing, or
termination of the “Obligations” (as defined in the Existing Loan Agreement) as
in effect prior to the Closing Date and (ii) such “Obligations” are in all
respects continuing (as amended and restated by the Credit Agreement) with only
the terms thereof being modified as provided in the Credit Agreement. Each
Subsidiary Loan Party hereby reaffirms its duties and obligations under each
Loan Document to which it is a party. Each reference to the “Loan Agreement” or
“Credit Agreement” in any Loan Document shall be deemed to be a reference to the
Existing Loan Agreement as amended and restated by the Credit Agreement.

(b) Each Subsidiary Loan Party hereby acknowledges that it has reviewed the
terms and provisions of the Credit Agreement and consents to the amendments to
the Existing



--------------------------------------------------------------------------------

Loan Agreement effected pursuant to the Credit Agreement. Each Subsidiary Loan
Party hereby confirms that each Loan Document to which it is a party or
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Loan Documents, the payment and performance of all “Obligations” under each
of the Loan Documents to which it is a party (in each case as such terms are
defined in the applicable Loan Document).

(c) Each Subsidiary Loan Party acknowledges and agrees that (i) any of the Loan
Documents to which it is a party or is otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid,
enforceable, ratified and confirmed in all respects and shall not be impaired or
limited by the execution or effectiveness of this Acknowledgement or the Credit
Agreement, and (ii) all security interests created under any of the Security
Documents shall continue in full force and effect pursuant to the terms of such
Security Document. Each Subsidiary Loan Party represents and warrants that all
representations and warranties contained in the Loan Documents to which it is a
party are true and correct in all material respects on and as of the Closing
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.

(d) Each Subsidiary Loan Party acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in the Credit Agreement, such
Subsidiary Loan Party is not required by the terms of the Existing Loan
Agreement or any other Loan Document to consent to the amendments to the
Existing Loan Agreement effected pursuant to the Credit Agreement and
(ii) nothing in this Acknowledgement, the Credit Agreement or any other Loan
Document shall be deemed to require the consent of such Subsidiary Loan Party to
any future amendments to the Credit Agreement.

(e) Each Subsidiary Loan Party acknowledges and agrees that Sections 9.07
(Applicable Law), 9.12 (Waiver of Jury Trial), and 9.16 (Jurisdiction; Consent
to Service of Process) of the Credit Agreement shall apply to this
Acknowledgement as if such sections of the Credit Agreement were set out in full
herein.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgement to be
duly executed by their respective authorized officers as of the day and year
first written above.

 

AMERICAN TRANSINSURANCE GROUP, INC. CHEMICAL LEAMAN CORPORATION MEXICO
INVESTMENTS, INC. POWER PURCHASING, INC. QC DRY BULK, LLC QC ENERGY RESOURCES,
INC. QC ENERGY RESOURCES, LLC QD CAPITAL CORPORATION QD RISK SERVICES, INC.
QUALA SYSTEMS, INC. QUALITY CARRIERS, INC. QC ENERGY RESOURCES NORTHWEST, LLC QC
ENERGY RESOURCES TEXAS, LLC QC ENERGY LOGISTICS, LLC QC ENVIRONMENTAL SERVICES,
INC. QUALITY BULK LOGISTICS, LLC By:  

/s/ Joseph J. Troy

Name:   Joseph J. Troy Title:   Chief Financial Officer BOASSO AMERICA
CORPORATION By:  

/s/ Joseph J. Troy

Name:   Joseph J. Troy Title:   Executive Vice President

 

 

[Signature Page to Loan Party Acknowledgement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

By:  

/s/ Monirah J. Masud

Name:   Monirah J. Masud Title:   Senior Vice President

 

 

 

 

 

 

 

[Signature Page to Loan Party Acknowledgement]